Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation “the reinforcing layer covering the opening” in line 5. It is unclear what is meant by this limitation in light of the specification and drawings, as the lid-like member, rather than the reinforcing layer, covers the opening (see e.g., Fig. 1). For purposes of examination, this limitation will be interpreted as “the reinforcing layer covering the liner adjacent the opening.”
Claim 1 recites the limitation "an inner periphery thereof" in line 8.  It is unclear what “thereof” is referring to. Is this a reference to the lid-like member? Or the internal thread portion? For purposes of examination, this limitation will be interpreted as “an inner periphery of the lid-like member.”
Claim 1 recites the limitation “a communicating path that allows the abutting surface of the lid-like member to communicate with an outside of the high-pressure tank” in lines 10-11. It is unclear how a surface “communicates” with an outside. For purposes of examination, this limitation will be interpreted as “a communicating path that allows a space formed adjacent the abutting surface to communicate with an outside of the high-pressure tank.”
Claim 5 recites the limitation "an outside of the high-pressure tank" in line 3. There is insufficient antecedent basis for this limitation in the claim. It is unclear whether this outside is different from the outside of the high-pressure tank recited in claim 1. For purposes of examination, this limitation will be interpreted as “the outside of the high-pressure tank.”
Claims 2-4 are also rejected as indefinite, through their dependence from an indefinite parent claim (details above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. 2020/0217457 to Sawai (hereinafter, “Sawai”) in view of WO 2010058452 to Uchimura (hereinafter, “Uchimura”).
Regarding claim 1, Sawai discloses a high-pressure tank (container 10, Fig. 1) for storing a gas, comprising: a liner (liner 12, Fig. 1) having a cylindrical opening (see annotated Fig. 1 below); a reinforcing layer (reinforcement layer 14, Fig. 1) covering the liner (Fig. 1; para. [0024]); a cylindrical member (annotated Fig. 1) including an external thread portion (annotated Fig. 1) on an outer periphery thereof (annotated Fig. 1) and externally fixed to the reinforcing layer covering the opening (annotated Fig. 1); a lid-like member (annotated Fig. 1) including an inserted portion (annotated Fig. 1) to be inserted into the opening so as to close the opening (see Fig. 1), an abutting surface (annotated Fig. 1) configured to abut on an end face of the opening (annotated Fig. 1), and an internal thread portion (annotated Fig. 1) on an inner periphery thereof (internal thread portion is on an inner periphery of the lid-like member, see Fig. 1) to be screwed into the external thread portion of the cylindrical member (Fig. 1).

    PNG
    media_image1.png
    549
    697
    media_image1.png
    Greyscale

Sawai Annotated Figure 1
Sawai does not disclose a communicating path that allows the abutting surface of the lid-like member to communicate with an outside of the high-pressure tank.
Uchimura teaches a high-pressure tank having a lining, a reinforcing layer, a cylindrical member (fitting 11, Fig. 2), and a lid-like member (valve 50, Fig. 2). Uchimura teaches a communicating path allows the abutting surface of the lid-like member (surface of valve 50 adjacent space 70, Fig. 2) to communicate with an outside of the pressure tank (p. 4, ll. 2-4 of attached translation)). Uchimura teaches that a groove (space 70, Fig. 2) is formed on an end face of the cylindrical member that faces an abutting surface of the lid-like member (see Fig. 2). Uchimura teaches that the groove extends in both an axial direction and a radial direction with respect to a center axis of the tank (see Fig. 2). Uchimura teaches that the communicating path is a through-hole (hole 52, Fig. 2; p. 6, ll. 42-44) penetrating the lid-like member (valve 50) in an axial direction of the liner from the abutting surface (Fig. 2). Uchimura further teaches that this communicating path arrangement provides space for permeated gas from inside the tank to accumulate and then be discharged to prevent damage to the tank from gas accumulation (p. 4, ll. 2-38).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the high-pressure tank of Sawai to have a communicating path including a groove on the abutting surface of the lid-like member and a through-hole penetrating the lid-like member in an axial direction as taught by Uchimura in order to provide space for permeated gas to accumulate and then be discharged to prevent damage to the tank, as recognized by Uchimura (see p. 4, ll. 2-38).
Regarding claim 3, Sawai as modified by Uchimura already includes the communicating path is a through-hole penetrating (Uchimura, hole 52, Fig. 2) the lid-like member in an axial direction of the liner from the abutting surface (Uchimura, Fig. 2, see further details, including motivation to modify, in the rejection of a parent claim above). 
Regarding claim 4, Sawai as modified by Uchimura already includes the communicating path includes a groove (Uchimura, space 70, Fig. 2) provided on an end face of the cylindrical member (Uchimura, Fig. 2) that faces the abutting surface, wherein the groove extends toward the external thread portion (Uchimura, Fig. 2, see further details, including motivation to modify, in the rejection of a parent claim above). 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sawai in view of Uchimura, and in further view of U.S. Pub. 2016/0025266 to Leavitt et al. (hereinafter, “Leavitt”).
Regarding claim 2, Sawai as modified by Uchimura does not expressly disclose the communicating path includes a groove provided on the abutting surface of the lid-like member, wherein the groove extends toward the internal thread portion.
Leavitt teaches a high-pressure tank having a liner and a threaded liner mounting connection (Abstract). Leavitt teaches a lid-like member (boss 100, Figs. 8A-8B) having an abutting surface (surface 121, Figs. 8A-8B), and a communicating path (passage 124, Figs. 8A-8B) that allows the abutting surface of the lid-like member to communicate with an outside of the pressure vessel (Fig. 8A; para. [0044]). Leavitt teaches the communicating path includes a groove on the abutting surface of the lid-like member that extends in a radial direction (groove formed by surface 121, Figs. 8A-8B; para. [0044]). Leavitt further teaches that this arrangement provides an escape path for gas that has migrated out of the liner to prevent corrupting the seal at the liner mounting connection (para. [0044]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the high-pressure tank of Sawai/Uchimura to have the communicating path include a groove provided on the abutting surface of the lid-like member as taught by Leavitt for the purpose of preventing corruption to the seal at the liner mounting connection, as recognized by Leavitt (para. [0044]). Additionally, and in the alternative, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the high-pressure tank of Sawai/Uchimura to move the groove from the cylindrical member (as taught by Uchimura) to the lid-like member (as taught by Leavitt) as it has been held that rearranging parts of an invention involves only routine skill in the art (In re Japikse, 86 USPQ 70) and moving the groove from the lid-like member to the cylindrical member would involve only routine skill in the art and yield the predictable result of providing a communicating path to allow the lid-like member to communicate with an outside of the tank for the purpose of discharging permeated gas.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sawai in view of Uchimura, and in further view of U.S. Pub. 2021/0348724 to Wada et al. (hereinafter, “Wada”).
Regarding claim 5, Sawai as modified by Uchimura does not expressly disclose the communicating path is a hole portion or a pipe provided in an inner part of the reinforcing layer and communicating with the abutting surface at one end thereof and communicating with an outside of the high-pressure tank at another end thereof.
Wada teaches a high-pressure tank having a reinforcing layer (Fig. 1; para. [0025]), a cylindrical member (nut 22, Fig. 2) and a lid-like member (lid body 21, Fig. 2) including an inserted portion and an abutting surface (surface between lid body 21 and nut 22 adjacent gap G, Fig. 2). Wada teaches that a communicating path allows the abutting surface of the lid-like member (surface between lid body 21 and nut 22 adjacent gap G) to communicate with an outside of the tank (para. [0037]). Wada teaches that the communicating path is a hole (hole 41, 42, Fig. 2) provided in an inner part of the reinforcing layer and communicating with the abutting surface at one end and an outside of the high-pressure tank at the other end (see Fig. 2). Wada teaches that the communicating path with the hole in the reinforcing layer prevents hydrogen induced cracking from air in the gap G (paras. [0038]-[0039]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the high-pressure tank of Sawai/Uchimura to have the communicating path be a hole in an inner part of the reinforcing layer and communicating with the abutting surface at one end and an outside of the high-pressure tank at the other end as taught by Wada for the purpose of preventing cracking in the reinforcing layer, as recognized by Wada (paras. [0038]-[0039]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Pub. 2018/0266632 to Ogiwara et al. discloses a high-pressure tank including a liner with a cylindrical opening, a cylindrical member, a lid-like member, and a communicating path that extends along the reinforcing layer (see Fig. 2).
U.S. Pub. 2020/0408360 to Kawase et al. discloses a high-pressure tank having a liner with a cylindrical opening, a lid-like member, and a communicating path that extends as an axial through-hole in the lid-like member (Fig. 4).
U.S. Pub. 2020/0240587 to Ogiwara discloses a high-pressure tank having a liner with a cylindrical opening, a lid-like member, and a communicating path that extends as an axial through-hole in the lid-like member (Fig. 2).
JP 2016-183687 to Takano discloses a high-pressure tank having a liner with a cylindrical opening, a cylindrical member, a lid-like member, and a communicating path that extends through the cylindrical member and the lid-like member (Fig. 3).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. PARKER whose telephone number is (571)272-6014. The examiner can normally be reached Monday-Friday 8:00 am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.E.P./Examiner, Art Unit 3733                                                                                                                                                                                                        /VALENTIN NEACSU/Primary Examiner, Art Unit 3731